Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on September 22, 2021.

2. Claims 21-50 have been examined. 

Claim Rejections – 35 USC §102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. Claims 21-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0180241 to Imhof et al. (hereafter “Imhof”).

Claim 21. 
Imhof discloses a glucose level control system configured to generate a dose output for administration of medicament into a subject and to cancel a modification of medicament administration initiated by a user, the glucose level control system comprising:
a user interface controller configured to output display signals configured to generate user interface screens and to receive user input signals corresponding to user interaction (FIG.3, FIG.4, and related text);
a memory configured to store specific computer-executable instructions; and a hardware processor in communication with the memory (FIG.5 and related text) and 
configured to execute the specific computer-executable instructions to at least: generate a display of a therapy control element on one or more user interface screens, wherein the therapy control element permits a user to modify a control parameter having a first setting used in a control algorithm for generating a dose output (0003, 0032, 0044);
receive an indication of a modification to the therapy control element on at least one of the one or more user interface screens; in response to receiving the indication, modify at a first time the control parameter from the first setting to a second setting based on the indication of the modification to the therapy control element (0005, 0037, 0055); 
receive a restore input at a second time, wherein the restore input indicates that the control parameter is to be restored to the first setting (0009, 0029, 0076), 
wherein the restore input is one or more user inputs from a plurality of user inputs, and wherein the plurality of user inputs comprises: a swipe gesture; an interaction with a physical button; an interaction with a digital button; a wake action; a selection of an icon; a series of taps; a series of touches; a performance of a pattern or sequence; a multi-touch interaction; a multi-input interaction; a selection of a sequence of alphanumeric characters; a selection of a sequence of symbols; and an answer to a quiz question (FIG.3, FIG.6A, FIG.6B, and related text); and 
in response to receiving the restore input, restore the control parameter to the first setting (0039, 0076).

Claim 22. 
Imhof discloses the glucose level control system of claim 21, wherein the swipe gesture is performed at least in part in a region of a user interface screen of the one or more interface screens occupied by the therapy control element (0032, 0035, 0039).

Claim 23. 
Imhof discloses the glucose level control system of claim 21, wherein the swipe gesture is performed from a starting swipe position to an ending swipe position located closer to a left edge of the touchscreen than the starting swipe position (0039, 0043, 0044).

Claim 24. 
Imhof discloses the glucose level control system of claim 21, wherein the restore input is received on a user interface screen of the one or more user interface screens that presents the therapy control element (0002, 0043, 0049).

Claim 25. 
Imhof discloses the glucose level control system of claim 21, wherein the swipe gesture comprises a linear swipe or a circular swipe (0009, 0029, 0037, 0076).

Claim 26. 
Imhof discloses the glucose level control system of claim 21, wherein the wake action comprises an interaction with a wake button (0026, 0043, 0084).

Claim 27. 
Imhof discloses the glucose level control system of claim 21, wherein the second time is after one or more dose outputs are generated (0003, 0004, 0007, 0027).

Claim 28. 
Imhof discloses the glucose level control system of claim 21, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive a second indication of a second modification to the therapy control element; and in response to receiving the second indication, modify at a third time the control parameter from the second setting to a third setting based on the second indication of the second modification to the therapy control element (0041, 0043, 0081). 

Claim 29. 
Imhof discloses the glucose level control system of claim 28, wherein the third time is after the first time, but before the second time (0003, 0029, 0032, 0044).

Claim 30. 
Imhof discloses the glucose level control system of claim 21, wherein the first setting comprises a setting immediately preceding the second setting (0027, 0039, 0043, 0076).

Claim 31. 
Imhof discloses the glucose level control system of claim 21, wherein the first setting comprises a default setting or a designated restore setting (0009, 0032, 0035, 0039).

Claim 32. 
Imhof discloses the glucose level control system of claim 21, wherein the restore input is received within a predefined time period of receiving the indication (0032, 0039, 0043, 0044).

Claim 33. 
Imhof discloses the glucose level control system of claim 21, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: in response to receiving the indication, notify the user that the control parameter will be modified from the first setting to the second setting (0009, 0029, 0037, 0076)..

Claim 34. 
Imhof discloses the glucose level control system of claim 33, wherein the restore input is received after notifying the user that the control parameter will be modified from the first setting to the second setting (0003, 0029, 0032, 0044).

Claim 35. 
Imhof discloses a computer-implemented method of cancelling a modification of a control parameter associated with medicament administration initiated by a user, the computer- implemented method comprising:
by a hardware processor of a glucose level control system configured to generate a dose output for administration of medicament to a subject (0009, 0029, 0037, 0076).,
generating a display of a therapy control element on one or more user interface screens, wherein the therapy control element permits a user to modify a control parameter having a first setting used in a control algorithm for generating the dose output (0027, 0039, 0043, 0076);
receiving at a first time an indication to modify the control parameter from the first setting to a second setting (FIG.3, FIG.5, and related text);
receiving a restore input at a second time, wherein the restore input indicates that the control parameter is to be restored to the first setting, and wherein the restore input comprises a wake action performed by the user (0003, 0029, 0032, 0044); and
in response to receiving the restore input, maintain the control parameter at the first setting (0032, 0039, 0043, 0044).

Claim 36. 
Imhof discloses the computer-implemented method of claim 35, wherein the wake action comprises an interaction with a wake button (0009, 0032, 0035, 0039).

Claim 37. 
Imhof discloses the computer-implemented method of claim 35, further comprising in response to receiving the indication to modify, modifying at the first time the control parameter from the first setting to the second setting based on the indication to modify, wherein the second time is after one or more dose outputs are generated (0032, 0039, 0043, 0044).

Claim 38. 
Imhof discloses the computer-implemented method of claim 35, further comprising:
in response to receiving the indication to modify, modifying at the first time the control parameter from the first setting to the second setting based on the indication to modify (0002, 0029, 0043, 0049);
receiving a second indication to modify the control parameter; and in response to receiving the second indication to modify, modifying at a third time the control parameter from the second setting to a third setting based on the second indication to modify (0027, 0039, 0043, 0076).

Claim 39.
Imhof discloses the computer-implemented method of claim 38, wherein the third time occurs at a point in time that is between the first time and the second time (0009, 0032, 0035, 0039).

Claim 40.
Imhof discloses the computer-implemented method of claim 35, wherein the first setting comprises a setting immediately preceding the second setting (0032, 0039, 0043, 0044).

Claim 41. 
Imhof discloses the computer-implemented method of claim 35, wherein the first setting comprises a default setting or a designated restore setting (FIG.3, FIG.5, and related text).

Claim 42. 
Imhof discloses the computer-implemented method of claim 35, further comprising: in response to receiving the indication to modify, modifying the control parameter from the first setting to the second setting based on the indication to modify (0009, 0029, 0037, 0076).

Claim 43. 
Imhof discloses the computer-implemented method of claim 35, further comprising: in response to receiving the indication to modify, notifying the user that the control parameter will be modified from the first setting to the second setting (0027, 0039, 0043, 0076).

Claim 44. 
Imhof discloses the computer-implemented method of claim 43, further comprising: determining that the restore input was not received within a predefined time period after notifying the user; and in response to determining that the restore input was not received within the predefined time period, modifying the control parameter from the first setting to the second setting based on the indication to modify (0003, 0029, 0032, 0044).

Claim 45. 
Imhof discloses a glucose level control system configured to generate a dose output for administration of medicament into a subject and to cancel a modification of medicament administration initiated by a user, the glucose level control system comprising: a user interface controller configured to output display signals configured to generate user interface screens and to receive user input signals corresponding to user interaction (FIG.3, FIG.5, and related text);
a memory configured to store specific computer-executable instructions; and a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions to at least (0002, 0029, 0043, 0049):
generate a display of a therapy control element on one or more user interface screens, wherein the therapy control element permits a user to modify a control parameter having a first setting used in a control algorithm for generating a dose output (0009, 0029, 0037, 0076).; 
receive at a first time an indication to modify the therapy control element from the first setting to a second setting (0009, 0032, 0035, 0039); 
receive a restore input at a second time, wherein the restore input indicates that the control parameter is to be restored to the first setting, wherein the restore input comprises an interaction performed by the user, and wherein the restore input is received within a predefined time period of receiving the indication to modify (0032, 0039, 0043, 0044); and
in response to receiving the restore input, maintaining the control parameter at the first setting (FIG.5, FIG.6A, FIG.6B, and related text).

Claim 46. 
Imhof discloses the glucose level control system of claim 45, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: in response to receiving the indication to modify, modifying the control parameter from the first setting to the second setting based at least in part on the indication to modify (0002, 0027, 0049, 0076).

Claim 47. 
Imhof discloses the glucose level control system of claim 45, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: in response to receiving the indication to modify, notify the user that the control parameter will be modified from the first setting to the second setting (0027, 0039, 0043, 0076).

Claim 48. 
Imhof discloses the glucose level control system of claim 45, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine that the restore input was not received within the predefined time period; and in response to determining that the restore input was not received within the predefined time period, modify the control parameter from the first setting to the second setting based on the indication to modify (0009, 0032, 0035, 0039).

Claim 49. 
Imhof discloses the glucose level control system of claim 45, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least:
in response to receiving the indication to modify, modify at the first time the control parameter from the first setting to the second setting based on the indication to modify (0032, 0039, 0043, 0044);
receive a second indication to modify the control parameter (0003, 0029, 0032, 0044); and
in response to receiving the second indication to modify, modify at a third time the control parameter from the second setting to a third setting based on the second indication to modify (0009, 0029, 0037, 0076)..

Claim 50. 
Imhof discloses the glucose level control system of claim 49, wherein the third time is after the first time, but before the second time (0027, 0039, 0043, 0076).


Conclusion
5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/
Primary Examiner, Art Unit 2192